Whether Mrs. Batchelder has an estate or a power, the rights of all interested parties make a proper case for the exercise of the administrator's authority to convey to the hospital (after settling his account in the probate court), when a sufficient bond is given, running to him and his official successors, or to the judge of probate, for the security of all who may need it. Healey v. Toppan, 45 N.H. 213. The form of the decree, conveyance, and security will be determined at the trial term.
Case discharged.
SMITH and CLARK, JJ., did not sit: the others concurred.